DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

***The instant action is a second Non-Final Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein (US 4,274,550) in view of Bae (US 2014/0346184) and further in view of Speigelstein (US 4,807,067). 

Referring to claim 1.  Feldstein discloses a cartridge (10) for a pharmaceutical dispensing system (Figure 1), comprising:
a frame (frame of 10; Figure 2) with opposed sidewalls (20 and 22) and having a floor (40; Figure 1) and a base (28), the floor (40) positioned above the base (28), a routing window (cavity between 40 and 28) being present between the floor (40) and the base (28);
a plurality of individually sealed pouches (34) of pharmaceuticals to be dispensed, the pouches (34) formed as an elongate strip (32), the strip (32) of pouches (34) being wound into a roll (see roll formed in compartment 24) 
wherein a free end of the strip (exiting end of 32; Figure 1) extends through the routing window (cavity between 40 and 28) between the floor (40) and the base (28);
wherein the base (28) includes a hole (opening for member 62; Figure 1) configured to receive a drive roller (62) that extends into the hole (opening for member 62; Figure 1) to contact the strip (32) and advances the strip (32) from the cartridge (10).

Feldstein does not disclose the roll comprising an axle member that extends between the side walls of the frame.



It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Feldstein to have included the roll comprising and axle member that extends between the side walls of the frame as taught by Bae because a roll disposed on an axle would allow the roll to be supported by the axle thus allowing a larger roll to easily rotate forward during dispensing.

Feldstein in view of Bae do not disclose the base configured to receive an external drive roller that extends into the hole to contact the strip.

Speigelstein discloses a cartridge tape drive (Figure 6) wherein a base (wall 42; Figure 5) includes a hole (opening for 58; Figure 1) configured to receive a drive roller (22; Figure 9) that extends into the hole (opening for 58; Figure 1) and advances the strip (52) from the cartridge (48).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Feldstein in view of Bae to have included the base configured to receive an external drive roller that extends into the hole to contact the strip as taught by Speigelstein because the drive roller can be removed from the cartridge thus reducing the overall cost of the cartridge.

Referring to claim 3. Bae discloses an apparatus for dispensing medication (Figure 4) wherein the axle (143) is removably mounted to the sidewalls of the frame (see Figure 5).

Claims 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein (US 4,274,550) in view of Bae (US 2014/0346184) in view of Speigelstein (US 4,807,067) and further in view of Friar (US 6,085,936).

Referring to claim 2. Joslyn in view of Bae and Speigelstein do not specifically disclose comprising indicia related to contents or dispensing frequency of the pharmaceuticals in the pouches.
	Friar discloses a cartridge (Figure 2) for a pharmaceutical dispensing system (16), comprising an indicia (44; inserted in slot 42) related to contents and/or dispensing frequency of the pharmaceuticals in the pouches.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Joslyn in view of Bae and Speigelstein to have included indicia related to contents or dispensing frequency of the pharmaceuticals in the pouches as taught by Friar because the indicia would allow a user to clearly distinguish information pertaining to the contents of the pouches.

Referring to claim 4.  Friar discloses a cartridge (Figure 2) for a pharmaceutical dispensing system (16), comprises a biasing member (body portion of 26 attached to 18) that is configured to press the strip against the floor (18).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Joslyn in view of Bae and Speigelstein to have included a biasing member that is configured to press the strip against the floor as taught by Friar because the biasing member would assure the strip contacts the drive roller that extends into the hole in the base.

Referring to claim 6.  Friar discloses a cartridge (Figure 2) for a pharmaceutical dispensing system (16), further comprising a cover (20; Figure 1) that overlies the frame (4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Joslyn in view of Bae and Speigelstein to have included a cover that overlies the frame as taught by Friar because a cover that overlies the frame would provide improved sanitary conditions of the dispenser.

Referring to claim 7.  Bae discloses an apparatus for dispensing medication (Figure 4) further comprising an idle roller (155; Figure 6) mounted adjacent the floor (156) and the base (bottom of 113; Figure 5) to facilitate advancement of the strip from the cartridge (140).

Friar because the combination of the drive roller and the idle roller would allow the medicament strip to be driven between the two rollers thus improving frictional contact with the medicament strip to prevent slipping.

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.  
The previous Non Final action included a reference of Feldstein wherein the patent number cited was for Gillam (US 2,984,397) as opposed to Feldstein (US 4,274,550), because of the incorrect reference number cited the examiner issues a second Non Final Action to afford the applicant correct information as to how the rejections are constructed.
Applicant’s arguments are cited in view of the incorrect reference of Gillam thus not considered because the rejections were in light of Feldstein (US 4,274,550) reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.